Title: Abigail Adams to John Adams, 15 December 1788
From: Adams, Abigail
To: Adams, John


        
          Jamaica december 15th 1788
          My dearest Friend
        
        It was not untill yesterday that I received your Letter & mrs Cranchs. mr mccomick came up & brought them both to my no small satisfaction, and this was the first that I had heard from Home since I left it, except by the News papers which I have engaged George Storer to forward to me. I have written to you every week since I left you, and Subjected you to more postage than my Letters are worth, which I did not know untill Saturday when mr Jay offerd to Frank my Letters & requested me to have mine sent to him. Members of congress it seems have not that privilege but when they are upon duty. mr Jay came out on Saturday to visit me. he had been waiting some Time for mrs Jay, but the children were sick with the measles and prevented her. Col smith was gone to Town, so we had all the Talk to ourselves, and very social we were, just as if we had been acquainted Seven years. He expresst a great desire to see you, and thought you might have come on without subjecting yourself to any observations, tho he knew your Reasons were those of Delicacy. I replied to him that your wish to see him was mutual that a visit from him to you would have made you very happy, but that you was become quite a Farmer and had such a fondness for old Professions that you talk’d of returning to the Bar again. he replied with some warmth, that if your Countrymen permitted it, they  would deserve to be brought to the Bar—that you must not think of retireing from publick Life. you had received your portion of the bitter things in politicks it was time you should have some of the sweets. I askt him where he thought the sweets in the new Government were to grow. he smild and said that he hoped for good things under it. I askd him whether the oppositition in virginia was not likely to become troublesome, particularly when joind by this state. he said it was his opinion that they might be quieted, by the New Governments assureing them that a convention should be called to consider of amendments at a certain period. Col Smith dinned at club on Saturday. col Hammilton shew him a Letter from madison in which he “Says, we consider your Reasons conclusive. the Gentleman you have named will certainly have all our votes & interest for vice President,” but there is interest making amongst the antifeds for Clinton both in Newyork and virginia, and if the Electers should be of that class tis Said General washington will not have the vote of his own State for Pressident. Col Wadsworth says he is sure of connecticut with respect to a vice president— I am rather at a loss to know how to act. I find there is much inquiry made for me in Newyork. one Lady is sending to know when I am comeing to Town & an other where I shall keep and Tickets for the assembly have been sent up to me. mr Jay requested me to make his House my Home, but I have no maid with me and should experience many difficulties in concequence of it if I went where I should be exposed to so much company and I was previously engaged to mrs Atkinson, but my Trunk with all my Cloaths is not yet arrived, & I am Sadly of, even here having only one gown with me. and I must be obliged to return home without even Seeing Newyork should Barnard be driven off to the west Indies, if a good snow comes I shall not wait. the Ladies must stay their curiosity till my Leve day, and if that never comes, they will have no further curiosity about seeing A A—who it seems was of so much concequence or somebody connected with her, that at every Inn upon the Road it was made known that I was comeing. I find the peice called a Tribute justly paid &c is in the Nyork & conneticut papers— I see several political maneuvers in our Boston papers particularly the Letter which places you a certain Gentleman in the chair dividing the state into two parties one for the Late & the other for the present Governour, & supposing they mean both to unite in mr A. an other peice dated at Braintree, which I am persuaded was never written there I dare say I shall tell you News out of your own papers
        
        Mrs Smith desires me to present her duty to you. she is very weak yet, but otherways well. mr Jay upon seeing william cry’d out well here is Grandpappa over again. he is a fine red cheekd chubby Boy, as good temperd as I ever saw a child. Mrs Cranch says you are very solitary and that she cannot get you to see her. they tell me here that the Great Folks in Newyork are never solitary, if the wife is absent why they supply her place, now rather than my Husband should do so, I would stick to him, cleave I believe is the proper word all the days of my Life. I hope the Lads are all well and that Esther takes good care of them & of their things. Mrs Smith says I am in better spirits since I got my Letters. I believe it is true I know I was near home sick before. I think of a thousand things which I ought to be doing, and here I am near 300 miles distant. my duty to your good mother, I hope she has recoverd from her Fall & is able to visit you sometimes. pray write me all about the Family and cover your Letters to mr Jay— adieu most affectionately yours—
        A Adams
      